DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1 and 12, generally, none of the prior art references of record, including, but not limited to: US_20170208009_A1_Agarwal, US_20020154633_A1_Shin, US_20100061266_A1_Bugenhagen, CN107547388A, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Agarwal discloses a packet metering process which includes steps of: receiving a packet of size B in an interval; and marking a color of the packet as green for committed, yellow for excess, or red for discard, based on the size B, a current committed token bucket for the interval, a current excess token bucket, and an overflow counter used to preserve unused green tokens from previous intervals while preserving CIR and CBS for the interval. The packet metering process can include, subsequent to the marking, updating the current committed token bucket if the packet is green and the current excess token bucket if the packet is yellow. The packet metering process can include, at an end of the interval, updating the overflow counter if there are unused green tokens from the interval. The packet metering process can include forwarding the packet is the color is green or yellow and discarding the packet if the color is red (Agarwal figure 3, paragraphs 8, 26, 42).
Prior art Shin discloses the switch includes control queue and data queue for the control packets and data packets (Shin figure 10).
Prior art Bugenhagen discloses a process for determining compliance with a burst rate, which including steps of: set a observance window to the same time period as the CIR/CBS burst refresh rate; measure the incoming bits to determine if the CIR+ CBS rate is exceeded; if there is a threshold crossing during the observance window, then set a flag state indicating the user is out of conformance. (Bugenhagen figure 8).
Prior art CN107547388A discloses a time Interval is determined by CBS/CIR. (CN107547388A English translation page 4).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “sending, by an intermediate node, a control packet at the head of a first control queue based on first duration, wherein the first duration is obtained based on a committed burst size (CBS) and a first committed information rate (CIR)” as stated in independent claim 1 and similar limitations as stated in independent claim 12..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471